 Exhibit 10.1

PROMISSORY NOTE

 

July 22, 2012 $ 25,000.00

 

 

Whereas Fred Erxleben (“Lender”), having an address of 2 Bay Harbor Blvd. Brick,
New Jersey 08732, has loaned $ 25,000.00 to Kenergy Scientific, Inc., formerly
SpeechSwitch, Inc. (“Borrower”), a New Jersey corporation, having an address of
6 Minneakoning Rd., Flemington, NJ 08822 on this 2nd day of August, 2012,
receipt of which is acknowledged;

 

Now, Therefore, the parties agree as follows:

 

Borrower shall pay Lender the full sum of $ 25,000.00, plus 10 % per annum
interest on or before January 25, 2013. In the event that Borrower fails to make
payment in full on that date, then this Note shall automatically become a
default instrument and Lender may take whatever action he may elect to recover
his loss, including legal action, with continuing accrual of 7 % per annum
interest, and attorney’s fees.





Date: July 22, 2012 Kenergy Scientific, Inc.   By: /s/ Kenneth Glynn   Kenneth
Glynn
Chief Executive Officer and Chief Financial Officer



 

 

 

 
 